﻿Allow me, first of
all, to congratulate Mr. Razali Ismail, as a representative of
a State with which Turkmenistan has exceptionally warm
relations, on the occasion of his election to this high post.
I should like also to express confidence that his vast
diplomatic experience in close association with the United
Nations will enable him to effectively guide the work of the
current session, which is called upon to accomplish a
number of historic objectives.
The President's opening statement reaffirms that our
expectations will come true. Here, I should like to express
our appreciation to Mr. Freitas do Amaral for his work
during the preceding session of the General Assembly,
which has become an integral part of Turkmenistan’s
history by dint of its unanimous adoption of the resolution
on the permanent neutrality of my country. Speaking from
this rostrum on the eve of the adoption of that resolution,
His Excellency Saparmurad Niyazov, President of
Turkmenistan, emphasized that Turkmenistan would take all
the necessary steps to reaffirm its complete adherence to
the principles of the United Nations by making a
constructive contribution to the stabilization of the
situation in our strife-torn region, by peace-building and
by serving the interests of cooperation within our region
and at the inter-regional level. During the past year,
Turkmenistan has taken steps to achieve this goal by
playing host to three rounds of talks between Tajik
factions in Ashgabat, by providing assistance to the
Mission of the Secretary-General’s special envoy for
Afghanistan, and by hosting a number of major
international forums.
Having entered the world community of nations as
an independent State on the eve of the twenty-first
century, Turkmenistan, like other countries, has found
itself facing the need to accept the challenge of the times
so typical of the turn of centuries. That is why we have
focused our efforts on the international arena, striving to
become part of the worldwide process with its new trends
towards unity based on national statehood and
sovereignty. A policy of constructive neutrality has
become our response to the challenge of the epoch.
Turkmenistan is an Asian country whose destiny has
been to become one of the actors involved in the all-
European process. We view this factor as a unique chance
to cooperate with the Europeans within the framework of
the Organization for Security and Cooperation in Europe
(OSCE), the European Union and other organizations, and
to promote better understanding and the improvement of
North-South cooperation.
Today the international community confronts
problems requiring new approaches and innovative
decisions, profound analysis and forecasting. In this
respect, we would like to propose that, under the auspices
of the United Nations, an international centre for political
studies be established in Turkmenistan that would carry
out studies on the political and economic situation in our
region. The work of the centre should correspond to the
new geopolitical realities, and the centre should have the
task of elaborating specific strategic recommendations in
the interests of global peace and security. It is no secret
that analysing a situation from a distance often leads to
incorrect conclusions and projections.
Confrontation between blocs has become a thing of
the past. Today geo-economic regions have emerged as
the main actors in the political arena. Classifying States
according to their size and might, which infringes on the
interests of small and medium-size States, has become
23


obsolete. Within the existing system of international
relations, all States should be able to structure themselves
within the framework of universally accepted rules, but they
should do so according to their own tenets and principles.
It is in this context that we support the initiatives aimed at
introducing appropriate changes in the functioning of the
United Nations, its bodies and sister organizations.
The United Nations Charter stipulates that the Security
Council bears primary responsibility for the maintenance of
international peace and security. We share the view that
today the notion of security has undergone a radical
transformation and includes an entire set of equally
important political, economic, environmental, social,
military and other components. Proceeding from this
assumption, we endorse the proposal that membership of
this main body of the United Nations should be enlarged,
within reasonable limits, so that it may ensure that this
international process is manageable and controllable. Of
equal importance is the question of balanced and adequate
representation in the Security Council of States from both
the North and the South.
Today’s Turkmenistan is a country with a transitional
economy undergoing profound social and political changes.
In this respect, we hope that “An Agenda for Development”
will be finalized during the current session, which will help
to establish a system of priorities and assistance to States
pursuing such national development programmes. It is
hardly possible to overestimate the role of the United
Nations, because it is precisely this mechanism that should
ensure the utmost objectivity and tolerance towards such
processes. Newly independent States did not emerge out of
a vacuum. Each one possesses its own specific features,
unique national and geographic characteristics, historical
ties and psychological patterns. Each one has the right to
choose its own model of development and State system.
Proceeding from this assumption, we support the view
that diversity is integral to the world. However, though all
States are subject to international law, the aspirations of all
for development and prosperity cannot be programmed
according to a single standard or world view. The main
challenge of the twenty-first century is to ensure that all
Members of the United Nations can look at one another
from the point of view of unity in diversity. We are
therefore grateful to the United Nations and to States
possessing global political and economic potential for their
support and understanding.
Turkmenistan possesses colossal natural resources. It
has one of the richest deposits of hydrocarbons in the
world — I refer to the Caspian basin as well as to other
areas of my country. One of the major tasks facing us is
the establishment of a pipeline infrastructure that, in
conjunction with the existing system, will ensure supply
of our gas to Europe and Asia. We are glad that
Turkmenistan’s interests as an exporter coincide with the
interests of European and Asian consumers. We are happy
that neighbouring countries — Iran, Afghanistan, Russia,
Turkey, Pakistan, Uzbekistan and Kazakstan — do not
have any differences with respect to this issue.
In this context I would like to touch on several
issues relating to the Caspian Sea. Turkmenistan, like all
littoral States, is concerned about its future and the
prospects for its resources. We believe that there is no
place for unilateral decisions or dictates on this issue.
What is required is the establishment of a system of full
trust and interaction among the Caspian Sea States for the
sake of the common interests and prosperity of each
individual State. The forthcoming Conference of Foreign
Ministers of the Caspian States to be held in Ashgabat
will serve as the forum for discussion of all those
problems and will prepare a platform for a Caspian
summit meeting.
Turkmenistan is opposed to any military activity in
the Caspian Sea. It wishes to ensure a regime of free
navigation with respect to the national borders of every
littoral State. The wealth of the Caspian Sea, its unique
biological and mineral structure and fragile ecological
system call for a comprehensive and balanced approach,
free from short-term profit or political advantage. We do
not doubt that all Caspian Sea States will be able to find
the best alternative on the basis of common sense and
respect for the interests of each country involved in the
name of the common goal of peace and security.
There is one area of cooperation with the United
Nations in which Turkmenistan has a special interest: the
struggle against drug distribution and trafficking.
Turkmenistan is waging a relentless fight against this evil
and has established a State coordination commission. At
the beginning of this year Turkmenistan joined the 1961
Single Convention on Narcotic Drugs, the 1971
Convention on Psychotropic Substances and the 1988
United Nations Convention against Illicit Traffic in
Narcotic Drugs and Psychotropic Substances.
Turkmenistan attaches great importance to its cooperation
with the United Nations International Drug Control
Programme, and has signed a bilateral agreement with it.
In May 1996 Turkmenistan, together with other countries
of Central Asia, and in cooperation with the United
24


Nations International Drug Control Programme, signed a
memorandum on regional cooperation concerning control of
illegal production, trafficking and abuse of narcotic drugs.
We need to make extraordinary efforts in order to control
the situation, roll back the spiral of evil and reverse the
situation whereby the problem of drugs grows in proportion
to the efforts made to combat it.
Turkmenistan is actively cooperating with the
Organization for Security and Cooperation in Europe
(OSCE) and the United Nations in developing democratic
processes so as to bring up new generations free from the
old psychological stereotypes and doubtful ideological
values. Democracy, human rights, people’s rights to
property and legal protection are all universal notions.
However, it is not enough simply to understand their
relevance; it is necessary to implement them in real life
once and for all. What we need is patience and time to
allow such understanding to be translated into practical
reality. That is why Turkmenistan has created an institute
for democracy, human rights and statehood development,
which is called upon to develop its own model of a
democratic society, relying on the best European and Asian
experiences and drawing on the knowledge of international
experts. One does not have to be a specialist in order to
understand that, no matter how perfect a model proposed
from outside may seem, it might not be effective when
applied to a traditional Oriental society such as exists in
Turkmenistan, a country that has inherited values from
ancient civilizations and the culture of Islam. There is also
a specific mentality among its people, who have for
centuries fought for their survival and have eventually
acquired the chance to be independent and have their own
national identity.
The agenda of the current session includes an item
dealing with the development of cooperation between the
United Nations and its bodies and the Economic
Cooperation Organization (ECO). During the last summit of
that organization, which was held in May 1996 in the
capital of Turkmenistan, my country assumed the
presidency for the next two-year period, and it intends to
exert every effort necessary to implement the large-scale
programmes of this organization, which now comprises 10
countries.
The ECO is a purely economic organization with no
political strings attached. It members share a common view
on this matter. Similarly, we believe that only the
acceleration of economic development and the improvement
of cooperation among States can bring well-being and
prosperity to the peoples of the region. However, a number
of political preconditions are indispensable for developing
economic interaction so that it can be effective and
fruitful. I believe that a climate of political trust is the
first requirement. If such a climate becomes a constant
factor in our relations, it will contribute to the
advancement of new, bold initiatives and specific projects.
To put it plainly, we must profess a philosophy of mutual
understanding and trust. It is only under such conditions
that our projects can be successfully implemented. That
is especially important because conflict situations persist
in the ECO region, in Tajikistan and Afghanistan.
Turkmenistan firmly believes that these two ancient and
wise peoples are capable of overcoming the syndrome of
lingering mistrust and difference. We fully support the
initiative of the United Nations and the efforts of
neighbouring countries aimed at a peaceful settlement.
As for Afghanistan, we consider it important that the
conflict there has moved from being in a category of
forgotten conflicts to the centre of international efforts.
By conducting constant consultations with the leaders of
neighbouring countries and the Secretary-General, the
President of Turkmenistan, Saparmurat Niyazov, has
expressed Turkmenistan’s readiness to take an active part
in the search for an Afghan settlement. The fate of many
global economic projects hinges on peace in Afghanistan,
in particular the supply of energy resources to actively
developing energy markets in Asia.
Next month Turkmenistan will celebrate the fifth
anniversary of its independence. Today we can discern
more clearly the perspectives and understand better in
what areas we should develop cooperation with foreign
partners. We can clearly see and evaluate the situation at
home, in the region and the rest of the world.
Accumulated experience enables us to say that
Turkmenistan has found its place in the international
community, both politically and economically. By
consistently and progressively
25


moving towards the democratization of our society and the
establishment of market mechanisms in the economy, our
State is becoming integrated into the worldwide process. By
closely interacting with foreign partners and pursuing a
vigorous foreign policy, we are confident that these tasks
will be implemented promptly and efficiently.